DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to submission filed 02 May 2022 for application 15/832,936.  Claims 1, 8, and 15 have been amended. Claims 4, 5, 7, 11, 12, 14, 17, 18, and 20 have been cancelled. Currently claims 1-3, 6, 8-10, 13, 15, 16, and 19 are pending and have been examined.

Response to Arguments

Applicant arguments, filed 02 May 2022,  on page 10, that Kozloski, Feris, and Aimone when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements recited in the independent claims 1, 8, and 15, have been fully considered but are either moot or have been fully considered but are not persuasive as explained below.
Specifically, Applicant's arguments, see pages 9-13 of remarks, with respect to the feature “providing suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications” as recited in independent claim 1 (and similarly in independent claims 8 and 15) have been considered but are moot because the new ground of rejection, citing new reference Moturu (US 20170213007 A1) for teaching the new limitation, “providing suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications” does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant argues, on pages 11 and 12, that Kozloski does not describe that the CDA of one user accepts input from another CDA which is utilized by another user. Examiner respectfully disagrees because Kozloski teaches “receiving, by the user on the computing device, a communication of electronic form initiated by an alternative user on an alternative computing device and transmitted to the computing device via a network” in Column 3. Lines 61-64 of Column 3 of Kozloski states, that further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA), which under the broadest reasonable interpretation, examiner is interpreting as “receiving, by the user on the computing device, a communication of electronic form initiated by an alternative user on an alternative computing device and transmitted to the computing device via a network”. Hence, Kozloski clearly teaches that limitation.
Lastly, applicant's arguments on page 13 with respect to the rejection of dependent  claims under 35 USC § 103 have been fully considered but they are not persuasive because they depend from one of the independent claims 1, 8, or 15 and the combination of Kozloski, Aimone, and Moturu teach every element of the amended claims as shown below.
	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al (US 9177257 B2) in view of in view of Aimone et al (WO 2014085910 A1) and further in view of Moturu et al (US 20170213007 A1). 
Regarding claim 1
Kozloski teaches: A method for enhancing communications for a user by a processor, comprising ([Column 11, lines 4-9] The term “processor” as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry. Further, the term “processor” may refer to more than one individual processor): 
executing machine learning logic, on a computing device incorporating the processor and associated with the user, to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user, wherein the machine learning logic performs a first stage of training to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 2, lines 45-47] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 51-56]. FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented.  [Column 1, lines 46-49] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment.One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop.  [Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember.  [Column 7, lines 1-2] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests [Column 6, lines 65-67] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness. Note: The loop corresponds to the fact that there is a first stage. Note: Evaluating corresponds to learning appropriateness); 
receiving, by the user on the computing device, a communication of electronic form initiated by an alternative user on an alternative computing device and transmitted to the computing device via a network ([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA). Note: Also, see Fig. 3 showing the communication system); 
receiving feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
executing the machine learning logic to use the feedback data to automatically perform a second stage of training to iteratively enhance future modifications to a subsequent customized communication, ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 3, lines 29-30]  based on the feedback from the user and/or caregiver. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning operation; automatically creating, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication; and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication; and providing suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications.
Aimone teaches, in an analogous system: a deep learning operation ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile).[00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content and wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication. One would have been motivated to do this modification because doing so would give many benefits like using existing technologies that can be applied, that are highly optimized and are available as software as a service as taught by Aimone [00146], assisting the audience in paying attention to the audio content as taught by Aimone [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone [00341], and playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone [00305].
Moturu teaches, in an analogous system: automatically creating, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication ([0013] The method 100 and/or system 200 function to analyze mobile device states, communication behavior, mobility behavior, and/or other information regarding a user (e.g., patient, at-risk user), in order to generate a communication plan personalized to the user and their behaviors over time. In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users. [0017] As such, the technology can, in examples, unobtrusively and naturally communicate with a user and promote associated therapeutic interventions by continuously gathering a plethora of data that can be used to personalize interactions and treatment delivery for a user and associated changes in behavior over time (e.g., through updating tailored communication plans), while requiring a minimal or otherwise reduced amount of effort by a patient. [0052] improving personalization of a communication plan to a user (e.g., by tailoring to a user and/or care provider's unique behaviors). Note: Improving personalization of a communication plan corresponds to automatically creating the customized communication. Tailoring to a users unique behavior corresponds to  automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user);
and providing suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications ([0013] In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users.  [0014] Applications of the method 100 and/or system 200 can include characterizing user conditions based on automated communications and/or associated user responses. Information derived from a user population and/or subgroup (e.g., for users communicating with a particular care provider; for users suffering from a particular user condition; etc.) can be used to provide additional insight into user-provider communication behavior (e.g., in relation to a user-provider relationship between a user and a care provider). [0021]  In a specific example, the technology can activate an application executing on a smart phone by transmitting an automated communication detailing treatment instructions (e.g., using language and tone tailored for the user) while activating and/or controlling one or more treatment systems (e.g., supplementary medical devices; mobile devices for communication; etc.). In another example, the technology can provide support to care providers by guiding care providers through communications tailored to engage a user, such as through providing recommended communications (e.g., recommended communication content, recommended communication schedule, etc.), insights into user communication behaviors and/or conditions with the user, and/or other suitable digital support, thereby transforming the care provider and the associated care provider mobile devices used in communications with the user. In another example, the technology can determine and/or update therapeutic interventions to promote to a patient in improving user conditions, thereby transforming the user condition and the health of the user. In another example, the technology can transform an audio-enabled personal assistant device, such as operating the personal assistant device to emit automated communications and/or other communications associated with a tailored communication plan. Note: Tailored communication plans corresponds to providing suggestions. Care providers corresponds to alternative users. User responses correspond to feedback data. Also see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Moturu to automatically create, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication and provide suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications. One would have been motivated to do this modification because doing so would give the benefit of providing support to care providers by guiding care providers through communications tailored to engage a user as taught by Moturu [0021].
	Regarding Claim 2
The system of Kozloski, Aimone, and Moturu teaches: The method of claim 1 (as shown above).
 Kozloski further teaches: wherein creating the customized communication further includes enhancing the communication for the user using an enhancing operation using a knowledge domain ([Column 8, lines 42,43] to enhance their communication. [Column 8, lines 46-50] The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses)).

Regarding Claim 3
The system of Kozloski, Aimone, and Moturu teaches: The method of claim 1 (as shown above).
Kozloski further teaches: wherein creating the customized communications further includes creating one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof ([Column 9, lines 24-25] input includes audio, video and/or text-based input).



Regarding Claim 6
The system of Kozloski, Aimone, and Moturu teaches: The method of claim 1, further including initializing the machine learning logic (as shown above).
However, the system of Kozloski and Moturu does not explicitly disclose: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone further teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Moturu to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone [00341].

Regarding Claim 8
Kozloski teaches: A system for enhancing communications, comprising: one or more computers with executable instructions that when executed cause the system to ([Column 13, lines 15, 16] instructions which execute on the computer): 
execute machine learning logic, on the one or more computers executing the executable instructions and associated with the user, to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user, wherein the machine learning logic performs a first stage of training to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 2, lines 45-47] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 51-56]. FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented.  [Column 1, lines 46-49] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment.One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop.  [Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember.  [Column 7, lines 1-2] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests [Column 6, lines 65-67] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness. Note: The loop corresponds to the fact that there is a first stage. Note: Evaluating corresponds to learning appropriateness); 
receive, by the user on the computing device, a communication of electronic form initiated by an alternative user on an alternative computing device and transmitted to the computing device via a network ([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA). Note: Also, see Fig. 3 showing the communication system); 
receive feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
execute the machine learning logic to use the feedback data to automatically perform a second stage of training to iteratively enhance future modifications to a subsequent customized communication, ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 3, lines 29-30]  based on the feedback from the user and/or caregiver. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning operation; automatically create, by the one or more computers, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication, and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication; and provide suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications.
Aimone teaches, in an analogous system: a deep learning operation ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile).[00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content and wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication. One would have been motivated to do this modification because doing so would give many benefits like using existing technologies that can be applied, that are highly optimized and are available as software as a service as taught by Aimone [00146], assisting the audience in paying attention to the audio content as taught by Aimone [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone [00341], and playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone [00305].
Moturu teaches, in an analogous system: automatically create, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication ([0013] The method 100 and/or system 200 function to analyze mobile device states, communication behavior, mobility behavior, and/or other information regarding a user (e.g., patient, at-risk user), in order to generate a communication plan personalized to the user and their behaviors over time. In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users. [0017] As such, the technology can, in examples, unobtrusively and naturally communicate with a user and promote associated therapeutic interventions by continuously gathering a plethora of data that can be used to personalize interactions and treatment delivery for a user and associated changes in behavior over time (e.g., through updating tailored communication plans), while requiring a minimal or otherwise reduced amount of effort by a patient. [0052] improving personalization of a communication plan to a user (e.g., by tailoring to a user and/or care provider's unique behaviors). Note: Improving personalization of a communication plan corresponds to automatically creating the customized communication. Tailoring to a users unique behavior corresponds to  automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user);
and provide suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications ([0013] In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users.  [0014] Applications of the method 100 and/or system 200 can include characterizing user conditions based on automated communications and/or associated user responses. Information derived from a user population and/or subgroup (e.g., for users communicating with a particular care provider; for users suffering from a particular user condition; etc.) can be used to provide additional insight into user-provider communication behavior (e.g., in relation to a user-provider relationship between a user and a care provider). [0021]  In a specific example, the technology can activate an application executing on a smart phone by transmitting an automated communication detailing treatment instructions (e.g., using language and tone tailored for the user) while activating and/or controlling one or more treatment systems (e.g., supplementary medical devices; mobile devices for communication; etc.). In another example, the technology can provide support to care providers by guiding care providers through communications tailored to engage a user, such as through providing recommended communications (e.g., recommended communication content, recommended communication schedule, etc.), insights into user communication behaviors and/or conditions with the user, and/or other suitable digital support, thereby transforming the care provider and the associated care provider mobile devices used in communications with the user. In another example, the technology can determine and/or update therapeutic interventions to promote to a patient in improving user conditions, thereby transforming the user condition and the health of the user. In another example, the technology can transform an audio-enabled personal assistant device, such as operating the personal assistant device to emit automated communications and/or other communications associated with a tailored communication plan. Note: Tailored communication plans corresponds to providing suggestions. Care providers corresponds to alternative users. User responses correspond to feedback data. Also see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Moturu to automatically create, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication and provide suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications. One would have been motivated to do this modification because doing so would give the benefit of providing support to care providers by guiding care providers through communications tailored to engage a user as taught by Moturu [0021].

Regarding Claim 9
The system of Kozloski, Aimone, and Moturu teaches: The system of claim 8 (as shown above).
Kozloski further teaches: wherein the executable instructions, pursuant to creating the customized communication, filter the communication for the user using an enhancing operation using a knowledge domain ([Column 8, lines 42, 43] to enhance their communication. [Column 8, lines 46-50] The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses)).
	

Regarding Claim 10
The system of Kozloski, Aimone, and Moturu teaches: The system of claim 8 (as shown above).
Kozloski further teaches: wherein the executable instructions, pursuant to  creating the customized communication, create one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof ([Column 9, lines 24-25] input includes audio, video and/or text-based input).

Regarding Claim 13
The system of Kozloski, Aimone, and Moturu teaches: The system of claim 8, wherein the executable instructions initialize the machine learning logic (as shown above).
However, the system of Kozloski and Moturu does not explicitly disclose: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Moturu to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone [00341].

Regarding Claim 15
Kozloski teaches: A computer program product for enhancing communications for a user by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising ([Column 14, lines 27, 28] a non-transitory computer readable storage medium having computer readable instructions tangibly embodied thereon): 
an executable portion that executes machine learning logic, on a computing device incorporating the processor and associated with the user, to learn an appropriateness of communications for communicating with the user based on one or more disabilities relating to the user, wherein the machine learning logic performs a first stage of training to analyze and compare contextual factors of specific elements within the communications with respect to the one or more disabilities relating to the user to determine the learned appropriateness, and wherein the learned appropriateness is indicative of potential communication utility according to the analyzed contextual factors ([Column 2, lines 45-47] an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 2, lines 51-56]. FIG. 3 is a system diagram of an exemplary computer system on which at least one embodiment of the invention can be implemented.  [Column 1, lines 46-49] At more advanced stages of Alzheimer's, or even in the presence of normal age-related decline of cognitive abilities, a person may require assistance from other people in order to perform everyday cognitive tasks [Column 1, lines 31-34].  In such situations, therefore, it would be desirable to equip a person with a real-time, adaptive cognitive digital assistant (CDA) that could evaluate the situation, recognize a cognitive task to be performed by a person using sensor inputs. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop.  [Column 5, lines 10-19] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. By way of example, at least one embodiment of the invention can include a speech-recognition unit that analyzes speech during a user conversation, and predicts words and/or phrases that the user likely intends to say but may not be able to remember.  [Column 7, lines 1-2] For instance, if a motor-disabled individual is grasping for a word, and a brainwave analysis and facial tic analysis suggests [Column 6, lines 65-67] a certain likely word, this information may be applied to the selection of a suggested word by the CDA. Note: Suggesting a certain likely words corresponds to determining the appropriateness. Note: The loop corresponds to the fact that there is a first stage. Note: Evaluating corresponds to learning appropriateness); 
an executable portion that receives, by the user on the computing device, a communication of electronic form initiated by an alternative user on an alternative computing device and transmitted to the computing device via a network ([Column 3, lines 61-64] Further, the CDA can include a mechanism capable of receiving direct input from an individual (the user and/or another person) or another CDA (for example, from a caregiver or spouse's CDA). Note: Also, see Fig. 3 showing the communication system); 
an executable portion that receives feedback data of a reaction to the customized communication by the user, a caregiver of the user, or a combination thereof ([Column 3, lines 29-30] based on the feedback from the user and/or caregiver);
an executable portion that executes the machine learning logic to use the feedback data to automatically perform a second stage of training to iteratively enhance future modifications to a subsequent customized communication, ([Column 2, lines 54-56] Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties. [Column 3, lines 29-30]  based on the feedback from the user and/or caregiver. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 5, Lines 10-21 ] Further, FIG. 1 depicts a learning component 110 that includes a computer program for implementing machine-learning capabilities that allows the system to learn from previously observed situations and a person's past behavior, and adapt to the person's cognitive tasks, needs and environment. One approach, in accordance with at least one embodiment of the invention, to addressing the learning tasks includes using a classical reinforcement learning loop. [Column 2, Lines 51-58] As described herein, an aspect of the present invention includes implementing a cognitive digital assistant (CDA) for human memory enhancement using machine learning. Accordingly, at least one embodiment of the invention includes leveraging machine learning techniques to aid individuals with cognitive difficulties, specifically memory or other context-awareness issues, by providing prompts to the individual. Note: The loop corresponds to the fact that there is a second stage).
However, Kozloski does not explicitly disclose: a deep learning operation; an executable portion that automatically creates, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication, and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content; wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication; and an executable portion that provides suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications.
Aimone teaches, in an analogous system: a deep learning operation ([00146] and deep learning methods); 
and wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content ([0013] The digital content presented may include live audio or video content. [00376] The media can also speed up. [00377] Video thumbnails or preview clips can be auto-thumbnailed (rather than simply taking the middle of the clip, or auto summarized by your real-time emo-state or your brainwave profile).[00125] Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00166] Accordingly, digital content presented to the user may be modulated (for example by modifying the presentation of the digital content) in real-time both when created by the user or when consumed by the user);
wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication ([00125] Presenting digital content for presentation to the user, or modifying presentation of the digital content may include visual presentation (such as display on a display device connected to the computer system), audio presentation (such as playing sound or music on an audio device connected to the computer system, such as speakers or headphones), or any other type of presentation (e.g. through any type of presentation device or component, such as a tactile feedback device, such as a vibrating game controller or mobile phone), Modulating, or modifying presentation of the digital content, may include changing how the digital content appears or sounds, displaying or playing additional digital content. Changing appearance of the content may include scaling or moving elements of the digital content on a display, or modifying the opacity, contrast, or colour of particular elements of the digital content. [00126] The modulation controller may receive features or predictions from the signal processing pipeline and apply rules that modulate the digital content. In addition, optionally, only parts of the content may be modulated such as only the audio portion of video. The modification of presentation of the content may include various classes of modification, including: proportional, where there is an amplifier that multiplies the signal by some constant to increase its amplitude or frequency or some other feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kozloski’s method for enhancing communications for a user by incorporate the teachings of Aimone to use deep learning, wherein automatically modifying the specific elements within the content includes performing an audio and video enhancing operation to adjust particular colors in video data, a video frequency of the video data, and an audio frequency of audio data in real-time within the content and wherein iteratively enhancing the future modifications includes tuning of the adjustment to the colors in the video data, the video frequency of the video data, and the audio frequency of audio data within the content of the subsequent customized communication. One would have been motivated to do this modification because doing so would give many benefits like using existing technologies that can be applied, that are highly optimized and are available as software as a service as taught by Aimone [00146], assisting the audience in paying attention to the audio content as taught by Aimone [00129], and being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone [00341], and playing portions of the video that are un-interesting at a higher speed so that less time is wasted as taught by Aimone [00305].
Moturu teaches, in an analogous system: an executable portion that automatically creates, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication ([0013] The method 100 and/or system 200 function to analyze mobile device states, communication behavior, mobility behavior, and/or other information regarding a user (e.g., patient, at-risk user), in order to generate a communication plan personalized to the user and their behaviors over time. In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users. [0017] As such, the technology can, in examples, unobtrusively and naturally communicate with a user and promote associated therapeutic interventions by continuously gathering a plethora of data that can be used to personalize interactions and treatment delivery for a user and associated changes in behavior over time (e.g., through updating tailored communication plans), while requiring a minimal or otherwise reduced amount of effort by a patient. [0052] improving personalization of a communication plan to a user (e.g., by tailoring to a user and/or care provider's unique behaviors). Note: Improving personalization of a communication plan corresponds to automatically creating the customized communication. Tailoring to a users unique behavior corresponds to  automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user);
and an executable portion that provides suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications ([0013] In a specific application, the method 100 and/or system 200 can generate tailored communication plans for supporting care providers (e.g., through automated communications that can substitute for manual communication by the care provider; through providing recommended communications for the care provider to transmit to users; etc.) in their interactions with users.  [0014] Applications of the method 100 and/or system 200 can include characterizing user conditions based on automated communications and/or associated user responses. Information derived from a user population and/or subgroup (e.g., for users communicating with a particular care provider; for users suffering from a particular user condition; etc.) can be used to provide additional insight into user-provider communication behavior (e.g., in relation to a user-provider relationship between a user and a care provider). [0021]  In a specific example, the technology can activate an application executing on a smart phone by transmitting an automated communication detailing treatment instructions (e.g., using language and tone tailored for the user) while activating and/or controlling one or more treatment systems (e.g., supplementary medical devices; mobile devices for communication; etc.). In another example, the technology can provide support to care providers by guiding care providers through communications tailored to engage a user, such as through providing recommended communications (e.g., recommended communication content, recommended communication schedule, etc.), insights into user communication behaviors and/or conditions with the user, and/or other suitable digital support, thereby transforming the care provider and the associated care provider mobile devices used in communications with the user. In another example, the technology can determine and/or update therapeutic interventions to promote to a patient in improving user conditions, thereby transforming the user condition and the health of the user. In another example, the technology can transform an audio-enabled personal assistant device, such as operating the personal assistant device to emit automated communications and/or other communications associated with a tailored communication plan. Note: Tailored communication plans corresponds to providing suggestions. Care providers corresponds to alternative users. User responses correspond to feedback data. Also see paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Kozloski and Aimone to incorporate the teachings of Moturu to automatically create, by the computing device, a customized communication based on the learned appropriateness of the communications for the user, wherein automatically creating the customized communication includes, prior to the user viewing the communication, automatically modifying the specific elements within content of the communication determined as being associated with a sensitivity of the user according to the learned appropriateness without changing an intent of the communication and provide suggestions to the alternative user with respect to the communication based on the learned appropriateness of communications and the feedback data, wherein the suggestions are inclusive of any guidance applicable to the user of a phrasing of language, communication speed, language types, and communication patterns used in the communications. One would have been motivated to do this modification because doing so would give the benefit of providing support to care providers by guiding care providers through communications tailored to engage a user as taught by Moturu [0021].

Regarding Claim 16
The system of Kozloski, Aimone, and Moturu teaches: The computer program product of claim 15 (as shown above).
Kozloski further teaches: further including an executable portion that, pursuant to creating the customized communications: filters the communication for the user using an enhancing operation using a knowledge domain (to enhance their communication [Column 8, lines 42,43 ].The CDA 102 can scan a database, the Internet, technical articles, and/or encyclopedias, and communicate a likely useful word or phrase to the user (for example, an audio communication via an ear-piece or visually via a text prompt on a teleprompter or on special eyeglasses) [Column 8, lines 46-50]); and 
creates one or more media communications based on the learned appropriateness of the communications, wherein the media communications include text data, audio data, video data, an image, or a combination thereof (input includes audio, video and/or text-based input [Column 9,lines 24-25]).

Regarding Claim 19
The system of Kozloski, Aimone and Moturu teaches: The computer program product of claim 15, further including an executable portion that initializes the machine learning logic (as shown above). 
However, the system of Kozloski and Moturu does not explicitly disclose: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user.
Aimone teaches, in an analogous system: for learning acceptable communication styles, communication tones, language type, communication speed, communication patterns, or a combination thereof suitable to the user ([Aimone 00341] For language training, spoken sentences (cadence, speed, emphasis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kozloski and Moturu to incorporate the teachings of Aimone to use language cadence, speed etc. One would have been motivated to do this modification because doing so would give the benefit of being able to re-modulate cadence/speed to optimize recognition of words as taught by Aimone paragraph [00341].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohashi et al  (2012) discloses Comparing early language development in monolingual- and
bilingual- exposed young children with autism spectrum disorders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128